Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 1 of 12 Page ID #:1


 1   LAQUER URBAN CLIFFORD & HODGE LLP
     Susan Graham Lovelace, State Bar No. 160913
 2   Email: Lovelace@luch.com
     225 South Lake Avenue, Suite 200
 3   Pasadena, California 91101-3030
     Telephone: (626) 449-1882 / Facsimile: (626) 449-1958
 4
     Counsel for Plaintiffs, Trustees of the Southern California
 5   IBEW-NECA Pension Plan
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE SOUTHERN                         CASE NO.: 5:19-cv-1428
     CALIFORNIA IBEW-NECA PENSION
12   PLAN,
                                                      COMPLAINT FOR:
13                   Plaintiffs,
14             vs.                                    1.    BREACH OF WRITTEN
                                                            COLLECTIVE
15   HIGH-LIGHT ELECTRIC, INC., a                           BARGAINING
     California corporation,                                AGREEMENTS AND
16
                     Defendant.                             RELATED TRUST
17                                                          AGREEMENT
18
                                                      2.    VIOLATION OF §515 of
19                                                           ERISA
20
21             Plaintiffs complain and allege as follows:
22                                    JURISDICTION AND VENUE
23             1.    This Court has jurisdiction of this case pursuant to Section 502(e)(1) of the
24   Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29 U.S.C.
25   §1132(e)(1)], which grants the United States District Courts jurisdiction over civil
26   actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA [29 U.S.C.
27   §1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee benefit
28   plan governed by ERISA. Such jurisdiction exists without respect to the amount in


                                                  1                                  COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 2 of 12 Page ID #:2


 1   controversy or the citizenship of the parties, as provided in Section 502(f) of ERISA [29
 2   U.S.C. §1132(f)].
 3             2.   This Court also has jurisdiction of this case pursuant to Section 301(a) of
 4   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
 5   §185(a)], which grants the United States original jurisdiction over suits for violation of
 6   contracts between an employer and a labor organization in an industry affecting
 7   commerce, without respect to the amount in controversy and the citizenship of the
 8   parties.
 9             3.   Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA [29
10   U.S.C. §1132(e)(2)], and Section 301(a) of the LMRA [29 U.S.C. §185(a)], in that this
11   is the district in which the Plaintiff Trust Funds are administered, in which the relevant
12   acts took place, and in which moneys are due and payable.
13             4.   To the extent this Complaint sets forth any state law claims, this Court has
14   supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
15                                            PARTIES
16             5.   Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
17   are the Trustees of an express trust (“Trust”) created pursuant to a written Declaration of
18   Trust (“Trust Agreement”) between the International Brotherhood of Electrical Workers
19   (“IBEW”) Local Union 440 (“Local 440”), Local Union 477, and other Southern
20   California local unions of the IBEW, and various chapters, including the Southern
21   Sierras Chapter, of the National Electrical Contractors Association (“NECA”), an
22   employer association in the electrical industry in Southern California. The Trust is now,
23   and was at all times material to this action, a Labor-Management multiemployer trust
24   created and maintained pursuant to §302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5).
25   Plaintiffs, as Trustees of the express Trust, are “fiduciar[ies]” with respect to the Trust
26   as defined in Section 3(21)(A) of ERISA [29 U.S.C. §1002(21)(A)]. The Trust is
27   administered by the Trustees of the Trust in Los Angeles County. Collectively, all
28   Plaintiffs are referred to herein as the “Trustees.”


                                                 2                                 COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 3 of 12 Page ID #:3


 1             6.     The Trustees are informed and believe, and thereon allege, that at all times
 2   material herein, Defendant, High-Light Electric, Inc., a California corporation
 3   (“Employer”), was and is a California corporation with its principal place of business in
 4   Riverside, California.
 5                   BARGAINING AGREEMENTS AND STATUS OF PARTIES
 6             7.     The Trustees are informed and believe, and thereon allege, that on or about
 7   or about September 20, 2007, Employer signed a Letter of Assent, pursuant to which
 8   Employer agreed to be bound to the terms of a collective bargaining agreement between
 9   the Southern Sierras Chapter of NECA and Local 440 of the IBEW, now known as the
10   Inside Wiremen’s Agreement (“Local 440 IWA”).
11             8.     The Trustees are further informed and believe, and thereon allege, that on
12   or about October 12, 2012, Employer signed an Agreement to Be Bound, pursuant to
13   which Employer agreed to be bound to the terms of the Abengoa Mojave Solar Project
14   Labor Agreement (“PLA”) with regard to work to be performed on the Abengoa
15   Mojave Solar Project (“Solar Project”), and specifically agreed to be bound to the trust
16   agreements designated in the local master collective bargaining agreements.
17             9.     The Trustees are informed and believe, and thereon allege, that on or about
18   March 20, 2013, Employer entered into a Memorandum of Understanding (“MOU”)
19   with Local 477 of the IBEW, stating that for all work performed by Employer under the
20   PLA, Employer shall comply with and be bound to the Local 477 Inside Wiremen’s
21   Agreement (“Local 477 IWA”).
22             10.    The Trustees are informed and believe, and thereon allege, that the PLA
23   requires employers working on the Solar Project covered by the PLA to pay fringe
24   benefit contributions to the established employee benefit funds related to the signatory
25   local unions, and to make all authorized deductions in the amounts designated in the
26   appropriate incorporated collective bargaining agreements.
27             11.    The Trustees are informed and believe, and thereon allege, that the PLA
28   incorporates by reference the signatory unions’ collective bargaining agreements. Local


                                                  3                                  COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 4 of 12 Page ID #:4


 1   477 is a signatory union to the PLA. Therefore, the terms and provisions of Local 477’s
 2   applicable collective bargaining agreements are incorporated into the PLA.
 3             12.   The Trustees are informed and believe, and thereon allege, that the
 4   applicable collective bargaining agreement for the work performed by Employer on the
 5   Solar Project under the PLA is the Local 477 IWA.
 6             13.   Collectively, the Local 440 IWA and the Local 477 IWA are referred to
 7   herein as the “Master Agreements.”
 8             14.   The Trustees are informed and believe, and thereon allege, that the terms
 9   and provisions of the Trust Agreement is incorporated by reference into the Master
10   Agreements, and/or the PLA, and/or that Employer is otherwise bound to the terms and
11   provisions of the Trust Agreement.
12             15.   The Trustees are informed and believe, and thereon allege, that Employer
13   performed services covered by the PLA and the Master Agreements.
14             16.   The Trustees are informed and believe, and thereon allege, that Employer
15   is an “employer” as that term is defined in the Master Agreements and/or related Trust
16   Agreement. The Trustees are informed and believe, and thereon allege, that Employer
17   is an “employer” as defined and used in Section 3(5) of ERISA [29 U.S.C. §1002(5)],
18   and, therefore, Employer is “obligated to make contributions to a multiemployer plan”
19   within the meaning of Section 515 of ERISA [29 U.S.C. §1145]. The Trustees are
20   informed and believe, and thereon allege, that Employer is also an “employer” engaged
21   in “commerce” in an “industry affecting commerce,” as those terms are defined and used
22   in Sections 501(1) and 501(3) of the LMRA [29 U.S.C. §§ 142(1)] and 142(3)], and
23   within the meaning and use of Section 301(a) of the LMRA [29 U.S.C. §185(a)].
24                                 FIRST CLAIM FOR RELIEF
25                   (BREACH OF WRITTEN COLLECTIVE BARGAINING
26                   AGREEMENTS AND RELATED TRUST AGREEMENTS)
27             17.   The Trustees hereby refer to, and incorporate herein by reference,
28   paragraphs 1 through 16 above.


                                                4                                 COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 5 of 12 Page ID #:5


 1             18.   The Trustees are informed and believe, and thereon allege, that by the
 2   terms and provisions of the PLA, the Master Agreements and/or related Trust
 3   Agreement, and at all times material herein, Employer agreed, and is and was obligated,
 4   to:
 5                   18.1 Prepare and submit true, complete and accurate written monthly
 6   contribution reports to the Trustees on a timely basis showing: i) the identities of
 7   employees performing work covered by the Master Agreements and/or the related Trust
 8   Agreement, ii) the number of hours worked by these employees, iii) the rates of pay, iv)
 9   character of hours worked (e.g., straight time, over-time, etc.), and v) based upon the
10   hours worked or amounts paid to employees, the proper calculation of the fringe benefit
11   contributions, benefits and/or withholdings attributable to the same employees.
12                   18.2 Pay to the Trustees fringe benefit contributions, benefits and/or
13   withholdings on a monthly basis, and at specified rates for each hour worked by
14   applicable employees. These amounts are considered delinquent if not received by the
15   Trustees by a date certain of the month succeeding the month in which the work was
16   performed. These amounts are due and payable at the Trustees’ administrative offices
17   in Commerce, California.
18                   18.3 Permit the Trustees and their agents to conduct audits of payroll and
19   related records in order to determine if fringe benefit contributions and other amounts
20   have been properly paid to the Trustees pursuant to the Master Agreements and/or
21   related Trust Agreement.
22             19.   On April 21, 2015, the Trustees (through their Administrative Corporation)
23   initiated an audit of Employer’s books and records to determine if the appropriate fringe
24   benefit contributions had been paid to the Trustees pursuant to the Master Agreements
25   for work performed during March 2013 through March 30, 2016 (the “Audit”). The
26   Audit was performed on behalf of the Trustees of the Southern California IBEW-NECA
27   Pension Plan only, and includes amounts due to the Trustees of the Southern California
28   IBEW-NECA Pension Plan only, and not any amounts that may be due to other trust


                                                 5                                 COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 6 of 12 Page ID #:6


 1   funds or entities. This lawsuit does not include any claims for any amounts that may be
 2   due to any trust fund or entity other than the Trustees of the Southern California IBEW-
 3   NECA Pension Plan.
 4             20.   The Employer produced records for the Audit in a piecemeal basis
 5   beginning on June 4, 2015, and continuing through May 2018.                 The Trustees
 6   consistently urged the Employer to produce the necessary documents in a timely
 7   fashion, but the Employer refused and failed to do so. Some of the most critical
 8   documents needed to perform the Audit were not submitted by the Employer to the
 9   Trustees until April 2018 and May 2018. As of this date, the Employer has still failed
10   to produce certain documents requested pursuant to the Audit.
11             21.   On or about May 7, 2019, the Trustees’ audit was completed, and resulted
12   in a claim totaling $151,721.46 owed by the Employer to the Trustees, including fringe
13   benefit contributions as well as associated liquidated damages, accrued interest, and
14   audit fees. The hours of covered work included in the Audit Claim were not included in
15   Employer’s monthly contribution reports under the Master Agreements for the months
16   of March 2013 through March 2016, and the Trustees did not know, and did not have
17   reason to know, of Employer’s underpayment until sometime in 2018.
18             22.   The Trustees are informed and believe, and thereon allege, that from March
19   2013 through March 30, 2016, Employer breached the PLA, Master Agreements, and/or
20   the related Trust Agreement in that it failed to pay to the Trustees fringe benefit
21   contributions and/or other amounts due as discovered through the Audit, and has also
22   failed to submit all documents requested in connection with the Audit. Pursuant to the
23   Audit, Employer currently owes the Trustees at least $99,955.40 for unpaid fringe
24   benefit contributions. The exact amount of the fringe benefit contributions due and
25   owing will be established by proof at trial herein.
26   ///
27   ///
28   ///


                                                 6                                 COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 7 of 12 Page ID #:7


 1             23.   The Trustees are informed and believe, and thereon allege, that Employer
 2   continues to breach the relevant agreements on an ongoing basis by failing to pay to the
 3   Trustees the fringe benefit contributions owed. The amount of the additional unpaid
 4   contributions owed will be established by proof at the trial herein.
 5             24.   As of the date of filing this Complaint, Employer is “delinquent,” as that
 6   term is used in the Master Agreements and/or related Trust Agreements.
 7             25.   Pursuant to the Master Agreements and related Trust Agreement and/or
 8   §502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), Employer is obligated to pay to the
 9   Trustees liquidated damages for the detriment caused by its failure to pay fringe benefit
10   contributions and other amounts owed to the Trustees in a timely manner. The Trustees
11   are informed and believe, and thereon allege, that there is due and payable from
12   Employer to the Trustees liquidated damages related to work performed in an amount
13   that will be established by proof at the trial herein.
14             26.   Pursuant to the Master Agreements, related Trust Agreement and/or
15   §502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), Employer owes the Trustees interest on
16   all unpaid fringe benefit contributions and related amounts from the dates the sums were
17   originally due to the Trustees to the date of judgment and post-judgment. The amount
18   of interest will be established by proof at trial.
19             27.   By the Master Agreements, related Trust Agreement and/or Section
20   502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), Employer is obligated to pay all legal and
21   auditing costs in connection with any delinquency, whether incurred before or after
22   litigation is or was commenced.
23             28.   It has been necessary for the Trustees to engage legal counsel and incur
24   audit costs for the purpose of collecting said contributions and other amounts, and the
25   Trustees are entitled to their reasonable attorneys’ fees and audit costs in connection
26   therewith. The exact amount of the legal fees and audit costs due and payable has not
27   been ascertained at this time. These amounts shall be established by proof at trial.
28   ///


                                                  7                                COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 8 of 12 Page ID #:8


 1             29.   Pursuant to §502(g)(2)of ERISA, 29 U.S.C. §1132(g)(2), the Court may
 2   grant such other legal or equitable relief as the Court deems appropriate. As part of the
 3   Trustees’ judgment, the Trustees request the Court to:
 4                   29.1 Order Employer, its representatives, agents and associates, to
 5   provide a full and complete accounting for, and tracing the use of, all unpaid amounts
 6   owed pursuant to the PLA, Master Agreements, and Trust Agreement, and identify all
 7   property, real or personal, tangible or intangible, that are the profits from the unpaid
 8   amounts, whether in whole or in part, of the use of any sums owed to the Trustees;
 9                   29.2 Order Employer, its representatives, agents and associates, to post
10   and deliver either a good faith deposit, or a performance bond issued in favor of the
11   Trustees, in an amount determined by the Court to be appropriate;
12                   29.3   Order the creation of a constructive trust for the full amount
13   determined to be due the Trustees on all applicable property of Employer, and order the
14   transfer of the applicable property to the Trustees; and
15                   29.4 Order Employer, its representatives, agents and associates, to pay to
16   the Trustees all amounts due the Trustees, including, but not limited to, the unpaid
17   contributions, benefits, withholdings, damages, legal fees, audit fees and other expenses
18   and damages incurred.
19             30.   The Trustees are also seeking injunctive relief, including but not limited to
20   a Temporary Restraining Order, Preliminary Injunction and/or Permanent Injunction:
21                   30.1 Ordering Employer to submit the required monthly contribution
22   reports and remit the appropriate fringe benefit contributions and other amounts owed to
23   the Trustees on an ongoing basis;
24                   30.2 Enjoining Employer from continuing to violate its duties under
25   ERISA (by failing to submit the required monthly contribution reports and remit the
26   appropriate fringe benefit contributions and other amounts owed to the Trustees on an
27   ongoing basis);
28   ///


                                                  8                                  COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 9 of 12 Page ID #:9


 1                   30.3 Enjoining Employer from employing employees covered under the
 2   PLA, Master Agreements, and related Trust Agreements without properly reporting and
 3   remitting to the Trustees the amounts owed to the Trustees pursuant to those
 4   agreements; and
 5                   30.4 Ordering Employer to permit the Trustees’ auditor access to the
 6   wage and payroll books and records of Employer in order to permit the Trustees to
 7   verify the precise amounts owed by Employer to the Trustees.
 8                                SECOND CLAIM FOR RELIEF
 9                               (VIOLATION OF §515 of ERISA)
10             31.   The Trustees hereby refer to, and incorporate herein by reference,
11   paragraphs 1 through 30, inclusive of sub-paragraphs, above.
12             32.   §515 of ERISA, 29 U.S.C. §1145, provides “[e]very employer who is
13   obligated to make contributions to a multiemployer plan under the terms of the plan or
14   under the terms of a collectively bargained agreement shall, to the extent not
15   inconsistent with law, make such contributions in accordance with the terms and
16   conditions of such plan or such agreement.”
17             33.   Employer is an “employer” as defined and used in §3(5) of ERISA, 29
18   U.S.C. §1002(5), and is “obligated to make contributions to a multiemployer plan”
19   within the meaning and use of §515 of ERISA, 29 U.S.C. §1145.
20             34.   The Trustees are informed and believe, and thereon allege, that Employer
21   violated its statutory mandated obligation to timely pay fringe benefit contributions and
22   other amounts to the Trustees. The Trustees are informed and believe, and thereon
23   allege, that there is due and payable from Employer the fringe benefit contributions and
24   other amounts set forth in paragraphs 21-28 above.
25             35.   Employer failed to timely cure its violation, and has since continued to
26   violate its statutory obligations.
27             36.   Pursuant to §502(g)(2)of ERISA, 29 U.S.C. §1132(g)(2), in any action by a
28   fiduciary in which judgment is found in favor of the Plan, the Court shall award the


                                                9                                 COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 10 of 12 Page ID #:10


 1   Plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions, (iii) an
 2   amount equal to the greater of, (a) interest on the unpaid contributions or (b) liquidated
 3   damages provided for under the Plan in an amount not in excess of 20% (or such higher
 4   percentage as may be permitted under federal or state law) of the amount determined by
 5   the Court to be unpaid contributions, (iv) reasonable attorneys’ fees and costs, and (v)
 6   such other legal or equitable relief as the Court deems appropriate. The exact amount of
 7   the unpaid contributions, benefits, withholdings, damages, reasonable attorneys’ fees,
 8   court costs, interest, liquidated damages and other expenses allowed by federal statute
 9   and owed by Employer to the Trustees has not been ascertained at this time. These
10   amounts shall be established by proof at the time of trial.
11             38.   As part of the Trustees’ judgment, the Trustees shall also request the relief
12   set forth in paragraphs 29-30, inclusive of sub-paragraphs, above.
13                                              PRAYER
14             WHEREFORE, the Trustees pray for judgment as follows:
15             1.    For unpaid fringe benefit contributions, liquidated damages and other
16   amounts due in amounts as proved;
17             2.    For damages for breach of contract in amounts proved at time of trial;
18             3.    For interest at the applicable rate on all amounts due from their respective
19   due dates and thereafter post-judgment;
20             4.    For reasonable attorneys’ fees;
21             5.    For audit expenses;
22             6.    For costs of suit incurred herein;
23             7.    For such additional relief as this Court deems just and proper, including,
24   but not limited to, the following:
25   ///
26   ///
27   ///
28   ///


                                                  10                                 COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 11 of 12 Page ID #:11


 1                  7.1   Order Employer, its representatives, agents and associates, to
 2   provide a full and complete accounting for, and tracing the use of, all unpaid amounts
 3   owed pursuant to the PLA, Master Agreements, and Trust Agreement, and identify all
 4   property, real or personal, tangible or intangible, that are the profits from the unpaid
 5   amounts, whether in whole or in part, of the use of any sums owed to the Trustees;
 6                  7.2   Order Employer, its representatives, agents and associates, to post
 7   and deliver either a good faith deposit, or a performance bond issued in favor of the
 8   Trustees, in an amount determined by the Court to be appropriate;
 9                  7.3   Order the creation of a constructive trust for the full amount
10   determined to be due the Trustees on all applicable property of Employer, and order the
11   transfer of the applicable property to the Trustees; and
12                  7.4   Order Employer, its representatives, agents and associates, to pay to
13   the Trustees all amounts due the Trustees, including, but not limited to, the unpaid
14   contributions, benefits, withholdings, damages, legal fees, audit fees and other expenses
15   and damages incurred.
16             8.   For injunctive relief, including but not limited to a temporary restraining
17   order, preliminary injunction and/or permanent injunction:
18                  8.1   Ordering Employer to submit the required monthly contribution
19   reports and remit the appropriate fringe benefit contributions and other amounts owed to
20   the Trustees on an ongoing basis;
21                  8.2   Enjoining Employer from continuing to violate its duties under
22   ERISA (by failing to submit the required monthly contribution reports and remit the
23   appropriate fringe benefit contributions and other amounts owed to the Trustees on an
24   ongoing basis);
25                  8.3   Enjoining Employer from employing employees covered under the
26   PLA, Master Agreements, and related Trust Agreements without properly reporting and
27   remitting to the Trustees the amounts owed to the Trustees pursuant to those
28   agreements; and


                                               11                                  COMPLAINT
     1371754
Case 5:19-cv-01428-JGB-SHK Document 1 Filed 08/01/19 Page 12 of 12 Page ID #:12


 1                   8.4    Ordering Employer to permit Trustees’ auditor access to the wage
 2   and payroll books and records of Employer in order to permit the Trustees to verify the
 3   precise amounts owed by Employer to the Trustees. Said documents would include, but
 4   not be limited to, the following unredacted documents: payroll records, certified payroll
 5   records, time cards, payroll registers, cancelled checks and check stub registers, payroll
 6   ledger, general ledger, forms 1099’s and 1096’s, forms W-2 and W-3 wage and tax
 7   statements, accounts receivable listings, cash disbursement journals, job cost records,
 8   vendor invoices, subcontracts, cash receipts journals, quarterly federal and state payroll
 9   tax returns, payroll records for related companies, employer contributions reports and
10   cancelled checks regarding contributions owed/paid to other Trust Funds, detailed
11   worker’s compensation insurance reports, and any other books and records that may be
12   necessary in order to determine the sums owed by Employer to Trustees.
13
14   Dated: August 1, 2019                LAQUER, URBAN, CLIFFORD & HODGE LLP
15
16                                        By:    /s/ - Susan Graham Lovelace
17                                           Susan Graham Lovelace, Counsel for Plaintiffs,
                                          Trustees of the Southern California IBEW-NECA
18                                        Pension Plan
19
20
21                                     WAIVER OF JURY TRIAL

22             Plaintiffs hereby waive a jury trial in this action.

23
     Dated: August 1, 2019                LAQUER, URBAN, CLIFFORD & HODGE LLP
24
25
                                          By:    /s/ - Susan Graham Lovelace
26                                           Susan Graham Lovelace, Counsel for Plaintiffs,
27                                        Trustees of the Southern California IBEW-NECA
                                          Pension Plan
28


                                                    12                              COMPLAINT
     1371754
